Title: To James Madison from William Lee, 11 December 1804 (Abstract)
From: Lee, William
To: Madison, James


11 December 1804, Bordeaux. “I had the pleasure to address you by duplicates on the 14: 20: and 26 of last month.
“The present is merely to forward you a few Gazettes and to state to you that mr. Monroe was to leave Paris on Saturday last (the 29th) on his way to madrid and I shall expect him here the day after tomorrow.
“The corronation went of[f] with great eclat as you will perceive by the prints. If it leads to peace the nation may rest contented. The epidemick appears to have decreased in Spain and the ‘Cordon’ has in consequence been raised. The numerous neutrals which I mentioned to you in my last had loaded with grain have received orders not to proceed on. Some suppose that this Embargo has arisen from the number of Captures made by the English of Vessels loaded with grain from Holland bound to Spain, others suppose (and which is most probably the case) that it arises from the discontent of the people here who fear the price of bread will be enhanced by those Shipments. The Americans at Paris flatter themselves that this month will terminate the liquidation of American claims.”
